DETAILED ACTION 
Claims 3-6, 8-14, 16-18, 23, 25, 27-33, 35-41, and 43-45, submitted on March 5, 2020, are pending in the application.  Claims 3-6, 8-14, 16-18, 23, 43, and 45 are withdrawn.  Claims 25, 27-33, 35-41, and 44 are rejected for the reasons set forth below.  No claim is allowed.  
This action is a final rejection and is intended to close the prosecution of this application.  Applicant’s options for continued prosecution of this application are limited and include either a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 or an appeal under 37 CFR 41.31.  
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.  If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  
Accordingly, if an RCE or Notice of Appeal has not been filed properly within the period for reply stated at the end of this communication, or any extension of this period obtained under either 37 CFR 1.136, the application will become abandoned.  Forms for use in submitting an RCE or a Notice of Appeal may be found at www.uspto.gov/patents/apply/forms.  
Examiner Interview 
Applicant is invited, upon receipt of this communication, to schedule an interview with the examiner discuss the priority claims.  Additional resources available to applicant include the Pro Se Assistance Program, which can be contacted by telephone at 866-767-3848 or email at innovationdevelopment@uspto.gov.  More information about this Program may be found at www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a dosage form for treating graft vs. host disease, is acknowledged.  Claims 3-6, 8-14, 16-18, 23, 43, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Improper Priority Claims 
The following is a quotation of 35 U.S.C. 120 (emphasis added), which defines the require-ments for the benefit of an earlier filing date in the United States: 
An application for patent for an invention disclosed in the manner provided by section 112(a)  (other than the requirement to disclose the best mode) in an application previously filed in the United States, or as provided by section 363 or 385 which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termi-nation of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application.  No application shall be entitled to the benefit of an earlier filed application under this section unless an amendment containing the specific reference to the earlier filed application is submitted at such time during the pendency of the application as required by the Director.  The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this section.  The Director may establish procedures, including the requirement for payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this section.  
The following is a quotation of 35 U.S.C. 121, which provides the conditions under which a divisional application may be filed.  
If two or more independent and distinct inventions are claimed in one applica-tion, the Director may require the application to be restricted to one of the inventions.  If the other invention is made the subject of a divisional application which complies with the requirements of section 120 it shall be entitled to the benefit of the filing date of the original application.  A patent issuing on an appli-cation with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application.  The validity of a patent shall not be ques-tioned for failure of the Director to require the application to be restricted to one invention.  
Applicant’s claim for the benefit of the filing date of US Patent No. 9,994,585 B2, or any filing date earlier than the actual filing date of this application, is improper and therefore is not acknowledged.  
The instant application was filed on March 3, 2020 as a divisional under 35 U.S.C. 121 of US Patent No. 9,994,585 B2, which issued on June 12, 2018.  Note that there was no copendency between the instant application and the ‘585 patent; that is, this application was filed well after the ‘585 patent issued and there was no overlap in time when both cases were pending before the Office.  When a later-filed application, such as the present application, claims the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120 or 121, the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application.  “Copendency” is defined in §120, quoted above, which requires that the later-filed application must be “filed before the patenting … on the first application.”  Patents usually will be published within four weeks of pay-ment of the issue fee, so applicants are encouraged to file any continuing applications no later than the date the issue fee is paid, to avoid issuance of the prior application before the continuing application is filed.  See MPEP1 211.01(b).  

In the Application Data Sheet submitted on March 5, 2020, applicant has claimed the priority of the following earlier applications: 
Application No. 14/502,311, filing 09/30/2014, issued 06/12/2018
Application No. 13/355,256 filed 01/20/2012, abandoned 10/30/2014
Application No. 12/319,004, filed 12/31/2008, abandoned 01/21, 2012
Application No. 61/009,645, filed 12/31/2007, lapsed 12/31/2007
None of these applications, however, was ever copending in with the instant application, so the benefits of the earlier filing dates listed above are not available to applicant in this case.  The search of the prior art was therefore conducted with respect to the actual fining date of this application, i.e., March 5, 2020, and prior art that was available to the public before this date within the meaning of 35 U.S.C. 102 is therefore citable against the instant application.  
Response to Applicant’s Arguments 
The examiner acknowledges that the preliminary amendment (submitted on March 5, 2020) includes a claim for the priority to of Application No. 16/004,039, but this priority claim was not entered into the Office’s records because it was not included in the Application Data Sheet (also submitted on March 5, 2020).  
If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 120 or 121, the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  The specific reference, i.e., priority claim, must be included in an Application Data Sheet (ADS) in compliance with 37 CFR 1.76.  Further-more, the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application.  This time period is not extendable and a failure to submit the priority claim required by 35 U.S.C. 120, where applicable, within this time period is considered a waiver of any benefit of such prior application.  However, a benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim. The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 and by 37 CFR 1.78 to the prior application (unless previously submit-ted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.  
See MPEP 211, which provides more information about claiming the benefit of an earlier filing date under 35 U.S.C. 120.  See also 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120 and 121.  
Maintained Rejections Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 25, 27-33, 35-41, and 44 remain rejected under 35 U.S.C. 102(a)(1) as being antici-pated by Alexander (US Patent No. 9,994,585 B2).  
Alexander (cited in the prior action) discloses (see, e.g., col. 2, ll. 5-51 and col. 6, ll. 1-43) the subject matter of the instant claims.  There remains an issue with the priority claims, discussed above, so this rejection is likewise maintained.  
Withdrawn Rejections 
The rejection of claims 25, 27-33, 35-41, and 44 for double patenting over US Patent No. 10,723,744 B2 is withdrawn in view of the terminal disclaimer submitted on March 16, 2022.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MANUAL OF PATENT EXAMINING PROCEDURE, Ninth Edition, Revision June 2020, available at   https://www.uspto.gov/web/offices/pac/mpep/index.html